



COURT OF APPEAL FOR ONTARIO

CITATION: Gushewski v. Adam, 2015 ONCA 607

DATE: 20150909

DOCKET: C58663

Cronk, Lauwers and van Rensburg JJ.A.

BETWEEN

Christine Gushewski

Appellant/Plaintiff

and

Anneliese Adam

Respondent/Defendant

No one appearing for the appellant

Peter A. Downard and Fida Hindi, for the respondent

Heard and released orally: September 4, 2015

On appeal from the judgment of Justice J.R. Sproat of the
    Superior Court of Justice, dated March 11, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellant did not attend for argument of her appeal today.  Instead,
    letters were forwarded to the court on September 3, 2015 from a physician on
    behalf of the appellant indicating that the appellant was unable to proceed
    with her appeal for medical reasons.  The letters provide few details of the
    appellants suggested illness, her prognosis or any date upon which she might
    be able to proceed with the appeal.

[2]

This is the third adjournment of the appeal sought directly or
    indirectly by the appellant.  The appeal has been outstanding for a
    considerable time and there is no evidence that the appellant intends to
    actually proceed with the appeal.  Nor is there any cogent evident before us in
    proper form of any medical reason why the appellant cannot proceed.

[3]

The appeal is therefore dismissed as abandoned.  The respondent is
    entitled to her costs of the appeal, fixed in the aggregate amount of $7,500,
    inclusive of disbursements and all applicable taxes.


